PER CURIAM.
Upon consideration of the record and briefs of the respective parties, we determine the trial court erred in entering final judgment of foreclosure of a mortgage on a harmless technical breach of the mortgage agreement for it would be inequitable and unjust. Accordingly, the final judgment of foreclosure is reversed and the cause remanded to the trial court for further proceedings consistent with the views herein expressed.
Reversed and remanded, with directions.
MAGER, C. J., and CROSS and ALDERMAN, JJ., concur.